196 F.3d 1057 (9th Cir. 1999)
SAN DIEGO CHAPTER OF THE SURFRIDER FOUNDATION, Plaintiff-Appellant,v.JOHN B. DALTON, United States Secretary of the Navy; CHARLES KRULAK, Commandant of the  United States Marine Corps; CHARLES W. REINKE,Commanding General of the Camp Pendleton Marine Corps Base; STEVE FISHER, Colonel; W. A. SPENCER, Defendants-Appellees.
No. 98-55362
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted September 28, 1999--Pasadena, CaliforniaFiled November 16, 1999

Thomas P. Davis, Nokes, Davis & Quinn, Laguna Beach, California, for the appellant.
Ronald M. Spritzer, U.S. Department of Justice, Washington, D.C., for the appellees.
Appeal from the United States District Court for the Southern District of California; Rudi M. Brewster, District Judge, Presiding. D.C. No. CV-97-01364-RMB
Before: Diarmuid F. O'Scannlain, Ferdinand F. Fernandez and Thomas G. Nelson, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is AFFIRMED for the reasons set forth in the order of the district court filed on January 13, 1998, and published at 989 F. Supp. 1309 (S.D. Cal. 1998).1



Notes:


1
 We hold that Appellant's complaints are not rendered moot by the partial completion of the project that is the subject of this litigation. This is because a second phase of construction, contemplated by the Corps and approved in the same process as the first phase, has not begun.
We also conclude that the Corps' publication, after the summary judgment briefs were filed with the district court, of a document specifically referencing Executive Order 11990 and containing the Corps' findings with respect to the executive order, renders moot any argument concerning the requirement of a separate document. As to issues concerning Executive Order 11990 that were before the district court, we affirm the district court.